Citation Nr: 1700529	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-30 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right shoulder disability, to include tendon tears and arthritis.

2.  Evaluation of lumbar strain, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel




INTRODUCTION

The Veteran served on active duty from August 1978 to February 1985, July 2005 to October 2006, and from March 2007 to June 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

The issue of service connection for right shoulder rotator cuff injury is on appeal from a January 2008 rating decision, as amended in April 2008, September 2008, and September 2009 rating decisions.

The matter of the evaluation of lumbar strain comes before the Board on appeal from a September 2009 rating decision.

In a May 2015 decision, the Board denied an increased disability rating for lumbar strain, currently rated as 10 percent disabling.  The Board also remanded the issues of service connection for a right shoulder disability, bilateral pes planus and left foot hallux valgus.

Service connection for bilateral pes planus and left foot hallux valgus was granted in a December 2015 rating decision.  Consequently, as the benefit sought on appeal as to these two issues has been fully granted, the issues are no longer before the Board.

In regards to the evaluation of the lumbar strain, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) of May 2016, the Court, that same month, remanded the issue of the evaluation of lumbar strain to the Board.  

In regards to the right shoulder, a Veterans Health Administration (VHA) specialist opinion was requested in March 2016.  In April 2016, the VHA specialist opinion was obtained.  For reasons which will be noted below, the Board finds that the VHA opinion is inadequate and a new VA medical opinion is needed.

The increased rating and service connection issues have now been merged into a single appeal for the purposes of Board review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of the evaluation of lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Osteoarthritis of the glenohumeral joint of the right shoulder existed prior to the Veteran's second period of active service. 

2.  The preexisting osteoarthritis of the glenohumeral joint of the right shoulder increased in severity beyond a normal progression during the Veteran's second and third periods of active service.

3.  Tears of the superior labrum, anterior inferior labrum, associated denudation of the cartilage on the glenoid surface, and tear of the suprascapularis tendon were first noted during the Veteran's third period of active service.


CONCLUSIONS OF LAW

1.  Arthritis of the glenohumeral right shoulder clearly and unmistakably preexisted service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 1154, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).

2.  Traumatic arthritis of the glenohumeral right shoulder was aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  Tendon tears of the right shoulder were incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board is granting service connection for a right shoulder disability.  Further discussion of the VCAA is therefore unnecessary as it pertains to this issue.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
 § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
 § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that, the Veteran's service treatment records from his various periods of active duty reflect he complained of right shoulder pain on numerous occasions.  Service treatment records from his first period of active duty document an assessment of bursitis in 1978, which was noted to be re-injury of a pre-service right shoulder injury.  Prior to the Veteran's second period of active duty, he was assessed with a right rotator cuff injury, and an August 2004 x-ray showed marginal osteophytes at the inferior glenohumeral joint consistent with osteoarthritis probably related to remote injury.  During his second period of active duty, he was assessed with tendonitis in 2005 due to injury incurred in the line of duty in Iraq, and a May 2007 MRI revealed marked degenerative changes of the glenohumeral joint with tears of the superior labrum, anterior inferior labrum, associated denudation of the cartilage on the glenoid surface, and tear of the suprascapularis tendon was also noted.  

A post service October 2009 MRI of the right shoulder shows findings of moderate to marked degenerative change of the glenohumeral joint, degenerative change of the acromioclavicular joint, and tendonopathy of the supraspinatus and infraspinatus tendons.

The Veteran was afforded a VA examination in July 2009, however, that examiner did not provide an opinion on the etiology of the claimed right shoulder disability.  An October 2015 VA medical opinion only addressed the right shoulder impingement syndrome.  The examiner did not provide an opinion as to any of the other right shoulder disabilities noted in the record.  

An April 2016 VHA specialist opinion addressed the arthritis and impingement syndrome disabilities, but did not specifically address the tendonitis or tissue tear.  Indeed, while the specialist provided a general negative nexus opinion, the rationale provided only addressed the arthritis and impingement syndrome.  As to the impingement syndrome, the specialist stated that subacromial impingement is usually idiopathic in nature, though at times it can be traumatic.  He then stated that intermittent flare-ups do occur and are the normal natural history of the disease.  As to the arthritis, the examiner opined that the arthritis was likely exacerbated by service but that the exacerbation would only have been temporary.  He noted that glenohumeral arthritis is known for having intermittent flare-ups of pain and dysfunction with periods of improvement in between.  The natural course of the disease is slowly progressive increases in pain, decreases in range of motion and increased dysfunction over time.  He then stated that the exacerbation would be temporary and thus would not have altered the natural course of the disease.  

The Board finds that the evidence of record demonstrates service connection for a tendon tear and traumatic arthritis of the right shoulder is warranted.  Regarding the arthritis, the Board acknowledges that the VHA specialist opinion stated that the Veteran's right shoulder arthritis may have been temporarily aggravated by service, but the natural course of the disease would not have been altered by service.  However, the Board notes that prior to the Veteran's second period of active duty, an August 2004 x-ray showed marginal osteophytes at the inferior glenohumeral joint consistent with osteoarthritis probably related to remote injury.  During his third period of active duty, a May 2007 MRI revealed marked degenerative changes of the glenohumeral joint with tears of the superior labrum.  This evidence shows that prior to the Veteran's second and third periods of active service, he had only marginal osteophytes consistent with osteoarthritis.  During his third period of active service, he was diagnosed with marked degenerative changes of the glenohumeral joint.  Post service, as shown in the October 2009 MRI, moderate to marked arthritis of the right shoulder is shown.  Therefore, the evidence shows an aggravation of the arthritis that existed prior the Veteran's second and third periods of active service.  

Given the above, despite the VHA specialist's opinion, the Board will resolve all reasonable doubt in the Veteran's favor and finds that the evidence supports showing of aggravation of arthritis of the right shoulder during the Veteran's third period of active service and therefore, service connection for arthritis of the right shoulder is warranted.

Moreover, a review of the evidence shows that service connection is also warranted for tendon tears of the right shoulder.  Indeed, these tears were first noticed in service during the Veteran's third period of active service in the May 2007 MRI which revealed tears of the superior labrum.  Prior to the Veteran's third period of active duty, there was no showing of tears of the superior labrum.  As such, there is nothing in the record that disassociates the tendon tears from service.  Accordingly, service connection for tears of the superior labrum is warranted.  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's current osteoarthritis and tendon tears of the right shoulder are related to his active duty service.  With resolution of any reasonable doubt in the Veteran's favor, entitlement to service connection for osteoarthritis and tendon tears of the right shoulder is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right shoulder disability to include tendon tears and traumatic arthritis is granted.


REMAND

The Veteran seeks an increased disability rating for the lumbar spine disability.  

As noted above, the issue of the evaluation of the lumbar spine disability was previously denied by the Board in May 2015.  The Board also remanded the issue of service connection for a right shoulder disability.  The Veteran appealed the denial of an increased disability rating for the lumbar spine disability to the Court and the Court remanded the issue in May 2016 pursuant to a JMR. 

The JMR argued that the Veteran was not provided with an adequate VA medical examination.  The JMR specifically noted that the July 2009 and September 2011 VA examiners did not adequately explain why it was not feasible to quantify any additional functional limitation, if any, due to flare-ups as required by Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The basis for both examiners' conclusion that an opinion was not possible was that any opinion would be speculative.  However, neither examiner explained why any opinion rendered would be speculative.  The issue was remanded by the Court to the Board for development as needed and readjudication.  

Considering the above, the Board finds that a new VA medical examination as to the level of severity of the Veteran's lumbar strain is needed prior to deciding the issue.  

Accordingly, the case is REMANDED for the following action:

The AOJ should arrange for the Veteran to undergo an examination by a qualified examiner to determine the current level of severity of the service connected lumbar spine disability.  The examiner should be given access to the electronic claims file must and the report should state a review of the file was conducted.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should identify any objective evidence of pain or functional loss due to pain due to the service-connected disability.  The examiner is asked to express an opinion whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If the examiner finds it would be speculative to provide an opinion as to additional functional loss, they should provide a rationale as to why it would be speculative.  

The examiner is asked to describe the frequency and duration of any incapacitating episodes, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.  

The examiner is asked to provide a rationale for all opinions rendered.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


